                           Case 18-12773-BLS                      Doc 38          Filed 12/23/18              Page 1 of 5

Information to identify the case:
Debtor
                   interTouch Topco LLC                                                        EIN 47−5146381
                   Name


United States Bankruptcy Court District of Delaware
                                                                                               Date case filed for chapter 11 12/10/18
Case number: 18−12773−BLS


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
Valid Picture ID is required for access to the J. Caleb Boggs Federal Building. Additionally, Debtor(s) must also present
photo ID plus original verification of his/her social security number to the Bankruptcy Trustee. If you do not have a
photo ID and/or original verification of your social security number, please contact the Office of the United States
Trustee's (302−573−6491).


  1. Debtor's full name                       interTouch Topco LLC


  2. All other names used in the
     last 8 years

  Jointly Administered Cases                                                                                 Case No.               Tax ID.
  interTouch Holdings LLC                                                                                     18−12772               61−1772091

                                              480 Olde Worthington Road
  3. Address                                  Suite 350
                                              Westerville, OH 43082

                                              Julia Bettina Klein
                                              Klein LLC                                                  Contact phone (302) 438−0456
  4. Debtor's attorney                        919 N. Market Street
      Name and address
                                              Suite 600                                                  Email: klein@kleinllc.com
                                              Wilmington, DE 19801

  5. Bankruptcy clerk's office                                                                           Hours open: Monday − Friday 8:00 AM
      Documents in this case may be filed                                                                − 4:00 PM
      at this address.                        824 Market Street, 3rd Floor
      You may inspect all records filed in
      this case at this office or online at   Wilmington, DE 19801                                       Contact phone 302−252−2900
      www.pacer.gov.
                                                                                                         Date: 12/21/18

  6. Meeting of creditors                     January 15, 2019 at 09:30 AM                               Location:
      The debtor's representative must
      attend the meeting to be questioned The meeting may be continued or adjourned to a later           844 King Street, Room 3209,
      under oath.                         date. If so, the date will be on the court docket.             Wilmington, DE 19801
                           Case 18-12773-BLS            Doc 38    Filed 12/23/18          Page 2 of 5

      Creditors may attend, but are not
      required to do so.

                                                                                        For more information, see page 2 >

Official Form 309F (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                        page 1
                            Case 18-12773-BLS                     Doc 38           Filed 12/23/18              Page 3 of 5
Debtor interTouch Topco LLC                                                                                              Case number 18−12773−BLS


  7. Proof of claim deadline                 Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send you
                                             another notice.

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed either
                                             electronically or as a paper document. For more information on how to file a Proof of Claim, visit the
                                             Delaware Bankruptcy Court's website at http://www.deb.uscourts.gov/claims−information.

                                             Your claim will be allowed in the amount scheduled unless:

                                                     • you
                                                       your claim is designated as disputed, contingent, or unliquidated;
                                                     • you file a proof of claim in a different amount; or
                                                     •     receive another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  You must start a judicial proceeding by filing a complaint if you want to have a debt excepted from
     deadline                                discharge under 11 U.S.C. § 1141(d)(6)(A).
      The bankruptcy clerk's office must
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint: __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                          page 2
                            Case 18-12773-BLS               Doc 38        Filed 12/23/18         Page 4 of 5
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 18-12773-BLS
interTouch Topco LLC                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Lesa                         Page 1 of 2                          Date Rcvd: Dec 21, 2018
                                      Form ID: 309F                      Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +interTouch Topco LLC,    480 Olde Worthington Road,    Suite 350,    Westerville, OH 43082-7067
aty            +Ian T. Clarke-Fisher,    666 Third Avenue,    New, NY 10017-4011
aty            +Joseph L. Clasen,    666 Third Avenue,    New York, NY 10017-4011
aty            +Lucian Borders Murley,    Saul Ewing Arnstein & Lehr LLP,     1201 N. Market Street, Suite 2300,
                 P.O. Box 1266,    Wilmington, DE 19899-1266
aty            +Patrick M. Birney,    666 Third Avenue,    New York, NY 10017-4011
12985761       +Buchhalter,   A Professional Corporation,     Attn Jefferey Ekbom,    16435 N Scottsdale Road,
                 Suite 440,   Scottsdale AZ 85254-1754
12985760        CMS Cameron McKenna Nabarro Olswang LLP,     Attn Helen Johnson,    Cannon Place,
                 78 Cannon Street,    London EC4N 6AF,    United Kingdom
12985790        CMS Derks Star Busmann NV,    Attn Eduard Sxheenstra,    Atrium-Parnassusweg 737,
                 1077 DG Amsterdam,    Netherlands
12985789       +Corporation Service Company,    Attn Morgan Dalley,    251 Little Falls Drive,
                 Wilmington DE 19808-1674
12985717       +Delaware State Treasury,    820 Silver Lake Blvd., Suite 100,     Dover, DE 19904-2464
12985787       +Fenwick & west LLP,    Attn David Forst,    801 California Street,    Mountain View C 94041-1990
12985791       +Ganger Shore Leeds & Zauderer LLP,     360 Lexington Avenue,    New York NY 10017-6502
12986420       +Gate Worldwide Holdings LLC,    c/o Robinson & Cole LLP,     Attn: Joseph L Clasen,
                 666 Third Ave,    New York NY 10017-4132
12985788       +Landis Rath & Cobb LLP,    Attn Richard Cobb,    919 Market Street Suite 1800,
                 Wilmington DE 19801-3033
12985779       +Morris Nichols Arsht & Tunnel LLP,     Attn Patricia Vella,    1201 N Market Street,
                 Wilmington DE 19801-1146
12985794        Nomadix, Inc,    30851 Augoura Hills Road,    Suite 102,    Augoura Hills CA 91301
12985781        Rajah & Tann Singapore LLP,    Attn Nigel Pereira,    9 Battery Road #25-01,    Singapore 049910
12985782       +Sklar Williams PLLC Law Offices,    Attn Bryan M Williams,     410 South Rampart Blvd,   Suite 350,
                 Las Vegas NV 89145-5730
12985796        St Holdings LLC,    450 Olde Worthington Road,    Suite 350,    Westerville OH 43082
12985780       +Tonkton Torp LLP,    Attn Mark LeRoux,    888 SW 5th Avenue Ste 1600,    Portland OR 97204-2099
12985792       +Weil, Gotshal & Manges LLP,    Attn Gary Holtzer,    767 Fifth Avenue,    New York NY 10153-0119
12985795        interTouch (USA) Inc,    30851 Augoura Hills Road,    Suite 102,    Augoura Hills CA 91301
12985793        interTouch Pte Ltd,    Attn Toni Weber,    30A Kallang Place #12-06,    Singapore 339203

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: klein@kleinllc.com Dec 21 2018 21:31:34      Julia Bettina Klein,   Klein LLC,
                 919 N. Market Street,   Suite 600,    Wilmington, DE 19801
12985716        EDI: IRS.COM Dec 22 2018 02:28:00      Internal Revenue Service,   P. O. Box 7346,
                 Philadelphia, PA 19101-7346
12985718       +E-mail/Text: DOSDOC_BANKRUPTCY@STATE.DE.US Dec 21 2018 21:32:03      Secretary of State,
                 Division of Corporations,    Franchise Tax,   P.O. Box 898,   Dover, DE 19903-0898
12985715       +E-mail/Text: nyrobankruptcy@sec.gov Dec 21 2018 21:31:52      Securities & Exchange Commission,
                 New York Regional Office,    Attn: Andrew Calamari, Regional Director,   Brookfield Place,
                 200 Vesey Street, Suite 400,    New York, NY 10281-8004
12985714       +E-mail/Text: secbankruptcy@sec.gov Dec 21 2018 21:31:44      Securities & Exchange Commission,
                 100 F Street, NE,   Washington, DC 20549-2001
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
12985756          CMS Cameron McKenna Nabarro Olswang LLPAttn Helen
12985613          CMS Cameron McKenna Nabarro Olswang LLPAttn Helen
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens
                       Case 18-12773-BLS        Doc 38     Filed 12/23/18     Page 5 of 5



District/off: 0311-1          User: Lesa                  Page 2 of 2                  Date Rcvd: Dec 21, 2018
                              Form ID: 309F               Total Noticed: 28

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Jaclyn Weissgerber     on behalf of U.S. Trustee   U.S. Trustee Jaclyn.Weissgerber@usdoj.gov
              Julia Bettina Klein    on behalf of Debtor   interTouch Topco LLC klein@kleinllc.com
              Julia Bettina Klein    on behalf of Debtor   interTouch Holdings LLC klein@kleinllc.com
              Lucian Borders Murley    on behalf of Creditor   Gate Worldwide Holdings LLC luke.murley@saul.com,
               robyn.warren@saul.com
              U.S. Trustee   USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                             TOTAL: 5
